Citation Nr: 1703562	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-27 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for inflammatory arthritis (previously characterized as reactive arthritis and rheumatic arthritis).

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a dental injury for compensation purposes.

4.  Entitlement to service connection for a dental injury for treatment purposes.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a thyroid disorder.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a skin disorder, to include facial scars.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a kidney disorder.

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a leukocyte disorder.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to August 1974.  He also had subsequent service in the United States Army Reserve, which included a period of active duty for training from January 1987 to July 1987.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A videoconference hearing was held before the undersigned Veterans Law Judge in September 2016.  A transcript of the hearing is of record.

Initially, the Board notes that the Veteran's claims for service connection for reactive arthritis and a spinal condition (as part of a claim for residuals of a head injury) were previously denied by the RO in an August 2005 rating decision.  In so doing, the RO considered the diagnosed gouty arthritis with the reactive arthritis issue and the history of low back pain with the spinal condition issue.  In a February 2007 rating decision, the RO denied service connection for rheumatic arthritis as both a residual of claimed in-service head injury and strep throat and continued to deny the spinal condition claim.  However, applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (defining new and material evidence).  38 C.F.R. § 3.156(c)(1) (2016).

In this case, the RO received additional records from the Veteran's Reserve service, including the July 1986 entrance examination showing findings referable to his joints.  This record existed at the time of the August 2005 and February 2007 rating decisions, but had not yet been associated with the claims file.  Therefore, new and material evidence is not needed to reopen these previously denied claims.  Rather, the claims are simply reviewed on a de novo basis.

Moreover, the issues have been recharacterized as stated above to more accurately reflect the current nature of the Veteran's claims.  In this regard, the RO has routinely treated the Veteran's inflammatory arthritis claims (reactive, gouty, and rheumatoid) as separate from his degenerative arthritis claims.  See, e.g., October 2004 rating decision (grating nonservice-connected pension for disorders including gout and degenerative changes of the knees, right shoulder, and left great toe); August 2005 rating decision and codesheet (denying service connection for reactive arthritis/gouty arthritis separately from residuals of a head injury, including a spinal disorder); February 2007 rating decision (denying service connection for both arthritis and rheumatic arthritis as claimed residuals of the head injury); June 2015 rating decision (denying service connection for degenerative joint disease of the knees and left wrist, and gout of the left small toe).

In the Veteran's August 2010 request to reopen the claim, he described a systemic disorder ("connective tissue disease") affecting multiple joints, as well as "early reversal in [his] lumbar region."  During the hearing, the Veteran testified that he was told by his doctors that he has gouty arthritis and that it was "more like an infection."  He testified that the disorder affected all of his joints, including his knees, ankles, and hands, causing them to swell.  The Veteran's representative also indicated that there was in-service documentation of treatment for back issues and referenced a July 1973 service treatment record that shows an impression of a lumbosacral strain.  See September 2016 Bd. Hrg. Tr. at 4-6.

Based on the foregoing, including the clarifying statements the Veteran and his representative made at the hearing, and on consideration of how the RO has adjudicated the matter, the Board finds that the current reconsidered arthritis claim on appeal is most accurately recharacterized as two issues - service connection for inflammatory arthritis and service connection for a lumbar spine disorder.

In December 2016, the Veteran's representative submitted a written waiver of the Agency of Original Jurisdiction's (AOJ) review of evidence submitted since the most recent readjudications of the claims in the August 2013 statement of the case (SOC) (arthritis and lumbar spine claims) and June 2014 supplemental SOC (remaining claims).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of service connection for inflammatory arthritis, a lumbar spine disorder, a dental injury for compensation and treatment purposes, and the claims for compensation under 38 U.S.C.A. § 1151 for kidney and leukocyte disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a current thyroid disorder, and he does not have any additional thyroid disability as a result of the period of VA treatment for which he claims he was over-prescribed Allopurinol and Colchicine for his gout. 

2.  The Veteran does not have any additional skin disability as a result of the period of VA treatment for which he claims he was over-prescribed Allopurinol and Colchicine for his gout.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for a thyroid disorder have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2016). 

2.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for a skin disorder have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  These notice requirements apply to all five elements of a claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
In this case, the RO provided the Veteran with a notification letter in May 2012, prior to the initial decision on the claims.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claims and of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment and personnel records, as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  The record also includes written statements provided by the Veteran and his representative, as well as a transcript of the Board hearing.

The AOJ received a VA medical opinion in August 2012 in connection with the claims decided herein.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion is adequate to decide the case because it is predicated on a review of the claims file, as well as on consideration of the Veteran's reported history and lay statements.  The opinion also sufficiently addresses the central medical issues in this case to allow the Board to make a fully informed determination and is supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for these issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in September 2016.  The Veterans Law Judge clearly set forth the issues to be discussed and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability in the same manner as if such additional disability were service-connected if the additional disability was not the result of willful misconduct and was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing that treatment, or an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1)(A), (B); 38 C.F.R. § 3.361(a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a).

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or CWT program furnished the veteran by VA.  38 C.F.R. § 3.361(c).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  The Federal Circuit has held that the causation element of section 1151 is satisfied not only when an injury is "directly" or "actually" caused by the actions of VA employees, but also where an injury occurs in a VA facility resulting from VA's negligence.  Viegas, 705 F.3d at 1378. 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The factual elements necessary to support a claim under section 1151 based on failure to diagnose or treat a preexisting condition may vary with the facts of each case and the nature of the particular injury and cause alleged by the claimant.  As a general matter, however, entitlement to benefits based on such claims would ordinarily require a determination that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  Vet. Aff. Op. Gen. Couns. Prec. 5-2001 (Feb. 5, 2001); see also Roberson v. Shinseki, 607 F.3d 809, 817 (Fed. Cir. 2010). 

Moreover, additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be: (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

Regarding carelessness or negligence, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(1). 

Regarding reasonable foreseeability, whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2); Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013). 

Thus, section 1151 contains two causation elements - a veteran's disability must not only be caused by the hospital care or medical treatment he received from VA, but also must be proximately caused by the VA's fault or an unforeseen event.  38 U.S.C.A. § 1151(a)(1).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that compensation under 38 U.S.C.A. § 1151 for a thyroid disorder and a skin disorder are not warranted.

The Veteran has contended that he has additional disability as a result of his VA treatment provider over-prescribing certain medications (Allopurinol and Colchicine) for his gout.  He has indicated that he was given very high doses of these medications around 2011, resulting in thyroid, skin, kidney, and leukocyte disorders.  See, e.g., April 2012 claim; May 2012 written statement; September 2016 Bd. Hrg. Tr. at 13-21.

Historically, the Veteran began VA treatment for gout in the late 1990s.  In June 1999, he sought treatment for what was noted as polyarthritis.  He reported that he had felt well until one year prior and then he began to develop joint pain.  He was noted to already be taking Indomethacin.  His uric acid was found to be elevated at that time, and he was started on Colchicine for treatment of an acute flare of gout.  It was noted that he would be a good candidate for Allopurinol treatment; he began taking that medicine daily during the following month.  See June 1999 and July 1999 VA treatment records.

Thereafter, the Veteran was treated for gout flare-ups with Colchicine and also took Indocin (Indomethacin), with varying levels of compliance for regular treatment with Allopurinol.  See, e.g., VA treatment records from September 1999, May 2000, October 2000, May 2001, October 2001, February 2002, and May 2002.  In January 2003, he was restarted on Allopurinol at a dosage of 300 milligrams (mg) a day (qd), and the dosage was increased to 300 mg twice a day (bid) in August 2003.  See VA treatment records from January 2003 and August 2003; see also, e.g., VA treatment records from October 2003 (showing an assessment of very bad gouty arthritis disease; Veteran should continue Allopurinol dosage and Indomethacin as needed (prn)) and August 2006 (noting Veteran taking Allopurinol rarely and Colchicine for weekly attacks).

The record shows that the Veteran had been on Allopurinol intermittently since 2003, including restarting the medication in August 2007 to January 2008, then restarting with a dosage of 600 mg a day in February 2008 (working up to a target dose of 750 mg a day several months later).  He was also prescribed Colchicine to help prevent gout and pseudogout attacks at a dosage of 0.6 mg once or twice a day depending on creatinine levels (noted to be a daily low dose), as well as Prednisone for joint inflammation attacks at that time.  See February 2008 VA treatment record.  In the May 2008 rheumatology appointment, the Veteran reported that he was not aware of any intolerance or adverse effects from those medications, and he was pleased with the general improvement in his joint pains.  In the November 2008 rheumatology appointment, the treatment provider noted that the dose of Allopurinol being given in this case was higher than usually required, but had been demonstrated both this recent time as well as in the past as the dose needed to normalize the Veteran's serum uric acid and should not be stopped save for concern of an ongoing Allopurinol side effect.  The physician further noted that the Veteran had been told this information in the past and was again reminded of it.  See VA treatment records from May 2008 and November 2008.  The Veteran continued these dosages for some time thereafter.  See, e.g., September 2010 VA treatment record.

In December 2010, the Veteran's Allopurinol was reduced to 600 mg based on a review of his uric acid level, and Colchicine was discontinued following the pharmacy's recommendation to discontinue that medicine if clinically appropriate based on a notation of new medical evidence.  See VA treatment records from December 2010 and April 2011.  The April 2011 VA treatment record also shows that the Veteran reported that he was unaware of any adverse effects from his Allopurinol.  The August 2012 VA examiner also explained that the reason that the Colchicine was likely discontinued (while poorly documented) was that it went from generic to trade around that time and the cost went up significantly.  Thus, the examiner explained that many VA pharmacies were asked to review the prescription and make a recommendation for its discontinuation if appropriate.  The examiner noted that, in this case, Colchicine was discontinued because the Veteran's uric acid level was well-controlled on the Allopurinol, and the Allopurinol dose was lowered due to low uric acid.

Thereafter, VA treatment records show that the Veteran took Indomethacin for gout flares, but he did not take Allopurinol as of November 2011.  See, e.g., VA treatment records from August 2012, January 2013, and June 2013.  He later agreed to restart Allopurinol several years later due to frequent flares, eventually returning to dosages similar to those from 2008 to 2011.  See VA treatment records from February 2015, June 2015, and February 2016 (restarted on Allopurinol at 300 mg daily, increased to 600 mg and then 700 mg). 


Thyroid

In this case, the record shows that the Veteran's thyroid-stimulating hormone (TSH) was elevated ("up a bit") in August 2006.  The treatment provider noted that this was a new finding, but there were no signs or symptoms of hypothyroidism.  In June 2012, his TSH was again found to be elevated, but later found to be normal on testing in October 2012.  See VA treatment records from August 2006, June 2012, and October 2012.

The August 2012 VA examiner determined that the Veteran did not have a current thyroid condition, but rather, he had a finding of an abnormal TSH level that resolved.  The examiner also noted that the Veteran had secondary hyperparathyroidism due to his chronic kidney disease (CKD); however, regarding the question of whether the Veteran has a current thyroid disorder, it is noted that the parathyroid glands are separate from the thyroid gland, as distinguished by the VA examiner in the wording of the opinion.  See Mayo Clinic, "Parathyroid glands" and "Hyperparathyroidism" (defining hyperparathyroidism as an excess of parathyroid hormone in the bloodstream due to overactivity of one or more of the body's four parathyroid glands, glands that lie behind the thyroid) http://www.mayoclinic.org/parathyroid-glands/img-20008979 and http://www.mayoclinic.org/diseases-conditions/hyperparathyroidism/basics/definition/con-20022086 (reviewed February 2017); see also, e.g., September 2010 VA treatment record (impression including elevated parathyroid hormone (PTH)).

During the Board hearing, the Veteran indicated that he was told that his thyroid was low; however, this is not consistent with the medical testing that indicated that the TSH was elevated.  Nevertheless, the Veteran acknowledged during the hearing that his treatment providers had not told him anything about his thyroid lately, and he was not being treated for a thyroid disability.  See Bd. Hrg. Tr. at 15; see also e.g., May 2014 VA treatment record (noting that Veteran denied any history of hypo/hyperthyroidism).

Based on the foregoing, the Board finds that the Veteran does not have a current thyroid disorder, and he does not have any additional thyroid disability as a result of the period of VA treatment for which he claims he was over-prescribed Allopurinol and Colchicine for his gout.  Rather, he had temporary laboratory findings of elevated TSH that resolved.  In the absence of additional disability shown as a threshold issue, there remains no further question as to whether there is causation from the VA treatment.


Skin

In this case, the record shows that the Veteran did have an additional, variously diagnosed skin disability on his face after restarting the Allopurinol in August 2007 (the beginning of the time period in which he started regularly taking that medication again in addition to the Colchicine) until he stopped taking the Colchicine in December 2010 and the Allopurinol for a period of time beginning in November 2011.  For example, a VA active medication list shows that the Veteran had been prescribed Metronidazole cream for rosacea in November 2007, and he requested cream to treat skin problems again in February 2009 and September 2011.  See VA treatment records from December 2007, February 2009, and September 2010.  An April 2010 VA treatment record shows that the Veteran reported a bit of a rash on the face, and the assessment was dermatitis of the face.  The record also shows that the Veteran initially reported that he was not aware of any adverse effects from his medications, as noted above.  See VA treatment records from May 2008 and April 2011.  These reports were around the times that he did have the rash on his face.  Indeed, the May 2010 VA treatment record shows that the Veteran reported breaking out on his face after using soap to wash it.

In addition, the Veteran continued to have facial skin problems since the time beginning in 2011 in which he was not taking Allopurinol.  See, e.g., VA treatment records from June 2013 (examination of the skin revealed facial annular lesions, small papules), October 2013 (assessment of rosacea to be treated with Metronidazole cream again, noting that the Veteran was educated about the skin condition and encouraged to keep skin clean with a milder soap), and February 2015 (noting that Veteran still got the same type of rash on his face even now that he was not on Allopurinol) and corresponding pharmacy note (noting facial rash not likely related to Allopurinol and removing allergy/adverse reaction).  It was during that time that he appears to have started to report that he believed he had gotten the skin problems because of the Allopurinol.  See, e.g., VA treatment records from February 2012 (reporting skin "breakouts" during the time he took that medicine) and June 2013 (review of symptoms including no new rashes, except the rash on his face with diagnosis of rosacea in the past; physical examination revealed facial annular lesions, small papules); April 2012 claim.  In addition, an April 2014 VA treatment record shows that the Veteran had not had side effects from Colchicine at that point.

The August 2012 VA examiner reviewed the claims file, including the history of the Veteran's medications up until the discontinuation of Colchicine and Allopurinol, and determined that, while skin adverse reactions to any medication are common (especially Allopurinol), he saw nothing in the record to suggest that the Veteran had a dermatological adverse reaction to any of his medications.

In reaching the opinions as to the claimed thyroid and skin disabilities, the examiner performed a thorough review of the evidence in the claims file, including the Veteran's treatment records and contentions.  In reading the opinion as a whole and in the context of the evidence of record, the Board finds that the examiner's determinations, which address the central medical issues in this case, were based on an analysis of the evidence and current medical understanding, and is therefore entitled to probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (providing that an examination is not rendered inadequate where the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion,"); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (stating that medical reports must be read as a whole and in the context of the evidence of record).

In summary, although the Veteran has been shown to have additional skin disability, the evidence does not establish that the skin problems as outlined above were caused by the medications prescribed for his gout during the relevant time period.  If the Board finds that there is no "actual causation," it is unnecessary to address the next step of proximate causation (i.e., negligence and reasonable foreseeability).  That is, because the evidence of record does not demonstrate additional skin disability caused by VA treatment, examination, or surgery, the analysis need not advance to the question of proximate cause, including negligence and reasonable foreseeability.  Mangham v. Shinseki, 23 Vet. App. 284, 287-88 (2009); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005); see also 38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

The Board has considered the Veteran's statements and finds that he is competent to report as to observable symptomatology, such as a facial skin irritation and information his treatment providers have told him.  However, as to the questions of additional disability for purposes of entitlement to section 1151 benefits, even assuming that he is competent to opine on these medical matters, the Board finds that the VA examiner's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by rationale based on such knowledge.  The examiner also reviewed the claims file and considered the Veteran's reported history and lay statements, and his opinion is consistent with the treatment records.  Similarly, the Board has considered the articles submitted by the Veteran with his claim.  While the Board acknowledges this submission, there is no evidence of record showing that the general statements in this regard apply to the Veteran's specific case.

Based on the foregoing, the Board finds that the criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for a thyroid disability and a skin disability have not been met, and the weight of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims are denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a thyroid disorder is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a skin disorder is denied.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's remaining claims.  Specifically, it appears that there may be outstanding, relevant VA treatment records for the claims other than the remaining section 1151 claims, as detailed in the directives below.

Regarding the inflammatory arthritis and lumbar spine claims, the Veteran has essentially contended that in-service symptoms during his first period of service were early manifestations of current gouty arthritis and lumbar spine problems.  He has also contended that these current problems are related to his in-service duties, such as shoveling.  See, e.g., Bd. Hrg. Tr. at 3-6.

The Veteran was provided a VA examination in connection with his current claims in January 2011.  The examiner diagnosed the Veteran with gout with no evidence of rheumatoid arthritis, as well as lumbar strain.  Although the examiner noted review of the claims file, it is unclear if contemporaneous lumbar spine x-rays were performed or deemed not necessary for this examination.  In addition, the opinion as to the lumbar spine is somewhat speculative in nature, and the examiner did not provide a complete etiology opinion as to the gout. 

Based on the foregoing, some medical questions remain regarding the etiology of these claimed disorders.  Therefore, an additional VA examination for the lumbar spine and a medical opinion for both the gouty arthritis and lumbar spine are needed.

Regarding the kidney and leukocyte claims, the August 2012 VA examiner determined that the Veteran's long-standing hypertension was much more likely the culprit for his CKD, rather than his intermittent use of Indometacin.  In providing this opinion, the examiner also discussed the other medications the Veteran was taking.  On review, the record shows that the Veteran has also diagnosed as having kidney cysts.  See VA treatment records from February 2012 (renal ultrasound) and January 2013 (urology note).  The record further shows findings related to leukocyte levels, but the examiner was not asked to provide an opinion as to whether the Veteran had a leukocyte disorder.  See, e.g., VA treatment records from January 2013 (nitrite has slight amount of leukocyte esterase) and July 2013 (leukocytosis, improving today, likely 2/2 gout).  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Based on the foregoing, some medical questions remain regarding the kidney and leukocyte claims.  Therefore, an additional medical opinion is needed.

Regarding the claim for service connection for a dental injury for dental treatment purposes, the AOJ did indicate that there was a September 1986 dental treatment rating already in the claims file.  However, the AOJ also indicated that it forwarded the Veteran's current claim to the Milwaukee VA Medical Center (VAMC) for action.  See December 2012 rating decision and codesheet note.  It is unclear if the VAMC took action on this request, and this issue has not otherwise been adjudicated by the AOJ.  The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a).  Thus, a remand is necessary to ensure that this action is completed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any outstanding, relevant VA treatment records.  

The request for VA treatment records should include a search for any records from the Chicago Westside VAMC dated from 1975 to 1996 based on the Veteran's reports of treatment at this facility.  See October 1985 claim (Veteran reported VA dental treatment in 1977) and September 2016 Bd. Hrg. Tr. at 10-11 (Veteran reported treatment beginning in 1975).

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current lumbar spine disorder and inflammatory arthritis that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

The Veteran has essentially contended that in-service symptoms during his first period of service were early manifestations of current gouty arthritis and lumbar spine problems.  He has also contended that these current problems are related to his in-service duties, such as shoveling.  See, e.g., September 2016 Bd. Hrg. Tr. at 3-6.  

The Veteran's service treatment records show complaints referable to his joints, including an impression of lumbosacral strain in July 1973.  See, e.g., service treatment records from May 1973, June 1973, July 1973, and December 1973 (including documentation of joint complaints and viral syndrome).

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(a) The examiner should identify all current lumbar spine disorders.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology or injury therein.

(b)  The examiner is also asked to provide a clarifying opinion as to the nature and etiology of the Veteran's gout/gouty arthritis, as identified in the January 2011 VA examination report and throughout his VA treatment records.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology or injury therein.

In providing these opinions, the examiner is asked to consider and discuss the in-service symptomatology outlined above, as well as the Veteran's contention that his in-service illness was the beginning of these problems.  

The examiner should also discuss medically known or theoretical causes of any current lumbar spine and gout/gouty arthritis disorder and describe how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.  See also, e.g., service treatment records from subsequent Reserve service (May 1976 and November 2014 VBMS entries) and VA examination reports from October 1986, April 2002, January 2011.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the August 2012 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for an additional opinion as to the Veteran's section 1151 claims for a kidney disorder and a leukocyte disorder.  An examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The Veteran has contended that he has additional disability as a result of his VA treatment provider over-prescribing certain medications (Allopurinol and Colchicine) for his gout.  He has indicated that he was given very high doses of these medications around 2011, resulting in kidney and leukocyte disorders.  See, e.g., April 2012 claim; May 2012 written statement; September 2016 Bd. Hrg. Tr. at 13-21.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether the Veteran has any additional kidney and/or leukocyte disability as a result of the medication prescribed for his gout.  The relevant history for this opinion is provided in the earlier portion of this decision, as well as in the August 2012 VA medical opinion.

If there is additional disability, he or she should state whether the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

Notwithstanding any informed consent documents, if applicable, the examiner should also state whether any additional disability was a reasonably foreseeable outcome of this treatment based upon the specific facts and circumstances of this Veteran's case.

In providing this opinion, the examiner is asked to consider the following:

(a) the findings of kidney cysts in the VA treatment records (see, e.g., February 2012 and January 2013 VA treatment records), in addition to the previously identified chronic kidney disease; and

(b) the notations related to leukocyte levels in the VA treatment records (see, e.g., VA treatment records from January 2013 (nitrite has slight amount of leukocyte esterase) and July 2013 (leukocytosis, improving today, likely 2/2 gout)).  In so doing, the examiner is asked to determine whether this information represents a laboratory finding, a temporary condition that resolved, or an additional, chronic disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should refer the Veteran's claim for service connection for a dental injury for dental treatment purposes to the appropriate VAMC, or confirm that the original request was acted upon (see December 2012 rating decision), to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.

If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests a determination from VBA, the claim should be adjudicated.

5.  After completing the above action and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


